Citation Nr: 0335074	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-19 751	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky





THE ISSUE

Entitlement to service connection for a shoulder disability.  





ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1, 
1974, to November 5, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.  


FINDING OF FACT

The appellant does not have an acquired shoulder disability 
that is attributable to his active military service.  


CONCLUSION OF LAW

Service connection for shoulder disability is not warranted.  
38 U.S.C.A. § 1110 (West 2003); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a shoulder disability.  The records 
show that in July 1974, the appellant underwent an enlistment 
examination.  At that time, the appellant's upper extremities 
were clinically evaluated as normal.  The records also 
include a Mental Hygiene Consultation Service Statement 
(Statement), dated in October 1974.  In the Statement, it was 
reported that the appellant was not motivated to remain in 
the military, and that there were no psychiatric grounds for 
his discharge.  The records reflect that the appellant was 
subsequently administratively discharged.

In December 1998, the RO received records from the Social 
Security Administration (SSA).  The SSA records include a 
Disability Determination and Transmittal Report from the SSA, 
which shows that the appellant was awarded Social Security 
disability benefits, effective from April 19, 1998, due to 
primary diagnosis of affective (mood) disorders and secondary 
diagnosis of disorders of the back, discogenic and 
degenerative.  The SSA records also include the following:  
(1) private medical records from R.T.G., M.D., from February 
1996 to October 1997, (2) an operation report from the 
Central Baptist Hospital, in Lexington, Kentucky, dated in 
March 1996, (3) an operation report from the Central Baptist 
Hospital, dated in July 1996, (4) an operation report from 
the Central Baptist Hospital, dated in January 1997, (5) a 
copy of a deposition of the appellant's private physician, 
Dr. R.T.G., dated in May 1997, and (6) a private medical 
statement from G.J.S., M.D., dated in June 1998.  

Private medical records from Dr. R.T.G., from February 1996 
to October 1997, show that in February 1996, the appellant 
was treated after complaining of left shoulder pain for the 
previous two to three years.  The appellant stated that in 
July 1993, while he was cutting some tobacco, he started to 
experience left shoulder pain.  He indicated that in 
September 1993, he suffered a work-related injury when he was 
getting a box off of a shelf and it fell, injuring his left 
shoulder.  According to the appellant, he was out of work for 
approximately three months, and then he subsequently had 
intermittent pain.  The appellant reported that in March 
1995, he accidentally twisted his shoulder and since that 
time, he had been suffering from shoulder pain.  Following 
the physical examination, the appellant was diagnosed with 
rotator cuff tendonitis, with questionable labral tear of the 
left shoulder.  The records from Dr. G. further show that in 
March 1996, the appellant underwent a magnetic resonance 
imaging (MRI) scan which was interpreted as showing evidence 
of a type III acromion and possible partial rotator cuff 
tear.  According to the records, the appellant underwent 
physical therapy after March and July 1996 left shoulder 
surgeries, and right shoulder surgery performed in January 
1997.  

The March 1996 operation report from the Central Baptist 
Hospital shows that at that time, the appellant underwent 
surgery.  The appellant's preoperative diagnoses were the 
following:  (1) possible partial rotator cuff tear of the 
left shoulder, and (2) possible superior labral tear of the 
left shoulder.  According to the operation report, the 
appellant had a two-year history of pain in his left shoulder 
with overhead work activities.  It was noted that the 
appellant had had a couple of injuries to his left shoulder, 
with the most recent one being a traction type injury to the 
shoulder which made the pain worse.  X-rays showed an 
osteophyte off the anterior inferior acromion, making it a 
type III acromion.  No other abnormalities were noted.  An 
MRI scan again showed the type III acromion, evidence of a 
possible fraying of the inferior labrum and impingement of 
the rotator cuff under the acromial spur.  According to the 
operation report, the appellant underwent the following 
operative procedures: (1) examination under anesthesia of the 
left shoulder, (2) diagnostic arthroscopy of the left 
shoulder, (3) suretac repair of biceps anchor, superior 
labral tear of the left shoulder, and (4) subacromial 
burscopy, coracoacromial ligament release and acromioplasty 
of the left shoulder.  The appellant's postoperative 
diagnoses were the following:  (1) superior labral biceps 
anchor tear of the left shoulder, and (2) type III acromion 
of the left shoulder.   

The July 1996 operation report from the Central Baptist 
Hospital reflects that at that time, the appellant underwent 
arthroscopy of the left shoulder, with debridement of scar 
tissue of the left shoulder.  The appellant also underwent 
subacromial burscopy of the left shoulder, and debridement of 
scar tissue of the subacromial bursa of the left shoulder.  
The appellant's postoperative diagnosis was adhesive 
capsulitis, status post suretac superior labral repair and 
acromioplasty.  

The January 1997 operation report from the Central Baptist 
Hospital shows that at that time, the appellant underwent 
surgery.  The appellant's preoperative diagnosis was 
impingement syndrome; he also had partial rotator cuff tear 
of the right shoulder, status post partial intact repair of 
the labrum, and subacromial decompression with acromioplasty 
of the left shoulder.  It was further noted that x-rays of 
the appellant's right shoulder showed a type III acromion.  
According to the operation report, the appellant underwent 
the following operations/procedures: (1) examination under 
anesthesia of bilateral shoulders, (2) manipulation under 
anesthesia of the left shoulder, (3) diagnostic arthroscopy 
of the right shoulder, (4) subacromial bursoscopy, (5) 
acromioplasty of the right shoulder, and (6) coracoacromial 
ligament release of the right shoulder.  The appellant's 
postoperative diagnoses were the following:  (1) impingement 
syndrome of the right shoulder, and (2) status post labral 
repair and subacromial decompression of the left shoulder.   

A copy of a deposition of the appellant's private physician, 
Dr. R.T.G., dated in May 1997, shows that at that time, Dr. 
G. stated that the appellant had injured his left shoulder 
twice in 1993; once cutting tobacco, and another time when a 
box fell off of a shelf.  (Transcript (T.) at page (pg.) 6).  
Dr. G. indicated that in March 1995, the appellant suffered 
another "twisting" type of injury of his left shoulder.  
(T. at pg. 7).  Dr. G. noted that the appellant's job 
involved "repetitive lifting" which had "some bearing" on 
both shoulders.  (T. at pg. 8).  According to Dr. G., the 
appellant had an injury to one shoulder, and then probably 
some underlying repetitive work-related injury to both 
shoulders, as well.  (Id.).  Dr. G. reported that some people 
had a shape to the shoulder blade that predisposed them to 
irritating their rotator cuff if they were doing hand-over-
hand activities.  (Id.).  Dr. G. stated that the shape of the 
appellant's shoulder blade was the shape that tended to 
predispose him to those types of problems in both shoulders.  
(T. at pages (pgs.) 8 & 9).  According to Dr. G., the 
appellant's shoulder blades, both right and left, were shaped 
that way since birth.  (T. at pg. 9).  Dr. G. indicated that 
in March 1996, the appellant underwent surgery for his left 
shoulder which revealed that he had a labral tear, and that 
he also had the type III acromion, or a curved acromion that 
caused the narrowing for the space for the rotator cuff.  (T. 
at pg. 11).  Once again, Dr. G. noted that the shape of the 
appellant's acromion was something that he was born with, but 
that "the tendonitis or the partial rotator cuff tear [could 
have] come from impingement because of that shape of the 
bone."  (T. at pg. 12).  According to Dr. G., repetitive 
work could aggravate the rotator cuff because of the shape of 
the bone.  (Id.).  Dr. G. also stated that the appellant's 
labral tear was probably a result of the twisting injury.  
(Id.).  

The private medical statement from Dr. S., dated in June 
1998, shows that at that time, Dr. S. noted that the 
appellant had osteoarthritis of his shoulders.  

In November 1998, the appellant underwent a VA examination.  
At that time, he stated that he had a long history of 
bilateral rotator cuff tears, and that he had been diagnosed 
with shoulder impingement syndrome.  The appellant indicated 
that he had had several surgeries on the left shoulder for 
rotator cuff tears, most recently in 1997.  According to the 
appellant, the surgeries had helped the pain, but not the 
mobility of his shoulders.  Following the physical 
examination, the diagnosis was bilateral rotator cuff tears, 
with chronic pain and limitation of motion of the shoulders.  

Private medical records from J.R.L., M.D., from July to 
October 2000, show that in August 2000, the appellant was 
treated after complaining of left shoulder pain.  At that 
time, the appellant stated that in July 2000, he was in a 
motor vehicle accident and injured his left shoulder.  The 
appellant indicated that he was initially diagnosed with 
acute impingement.  Dr. L. reported that the appellant 
subsequently underwent an MRI which showed that he had a 
probable complete rotator cuff tear.  The records reflect 
that in August 2000, the appellant underwent surgical 
arthroscopy; debridement of labrum.  The appellant's 
preoperative diagnosis was rotator cuff tear, and his 
postoperative diagnosis was superior labrum tear.  

A private medical statement from Dr. R.T.G., dated in 
November 2000, shows that at that time, Dr. G. indicated that 
the appellant had undergone surgery on both shoulders.  Dr. 
G. stated that at the time of evaluation at surgery, the 
appellant was noted to have a type III acromion on both 
sides.  According to Dr. G., the shape of the acromion was a 
congenital variant.  Dr. G. also reported that the shape of 
the acromion could lead to progressive rotator cuff injury, 
and that that type of injury could occur "particularly with 
working hand-over-head or out in front of him."  

An operation report from the Frankfort Regional Medical 
Center shows that in February 2001, the appellant underwent 
surgical arthroscopy of the right shoulder, with subacromial 
decompression.  The appellant's preoperative diagnosis was 
rotator cuff tear of the right shoulder, and his 
postoperative diagnosis was impingement of the right 
shoulder, secondary to retained subacromial spur.  

A private medical statement from Dr. J.R.L., dated in July 
2001, shows that at that time, Dr. L. stated that a type III 
acromion was an acromion that was thickened and had a hook on 
the front side which resulted in rubbing up against the 
rotator cuff, which caused pain in the shoulder, particularly 
with lifting the arms above the head.  According to Dr. L., 
the pain was often referred to as bursitis or rotator cuff 
tendonitis.  Dr. L. reported that the type III acromion was 
usually present "for the lifetime" and was felt to possibly 
result in rotator cuff tears.  Dr. L. stated that 
approximately 15 percent of the population was born with an 
acromion like that, but that approximately 85 percent of the 
people with shoulder pain had a type III acromion.  In other 
words, Dr. L. indicated that the type III acromion gave the 
high probability of having shoulder pain, and it was felt 
that a type III acromion could be related to rotator cuff 
tears.  According to Dr. L., the type I acromion was felt to 
be normal, while type II was partially thickened, and a type 
III was severely thickened.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2003); 38 C.F.R. §§ 3.307, 3.309 (2003).  

VA regulations provide that congenital defects are not 
diseases or injuries within the meaning of applicable 
legislation governing awards of service connection and awards 
of compensation benefits.  38 C.F.R. § 4.9 (2003).  However, 
service connection may be granted for a congenital or 
developmental disease.  VAOPGCPREC 82-90 (1990).  

In the instant case, the appellant contends that he did not 
know about his type III acromion of both shoulders until many 
years after his separation from the military.  The appellant 
maintains that during service, he had a lot of trouble 
carrying his back pack and rifle, and that the rigors of 
basic training aggravated his type III acromion.  The 
appellant further notes that his current shoulder disability 
is related to his period of military service.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his type III acromion of both shoulders was aggravated during 
service, and that his current shoulder disability is related 
to his period of military service, is not competent evidence.  

In this case, the evidence of record shows that the appellant 
has type III acromion of both shoulders.  In this regard, the 
Board notes that private medical records from Dr. R.T.G. show 
that in March 1996, the appellant underwent an MRI scan which 
was interpreted as showing evidence of a type III acromion.  
In addition, in a private medical statement from Dr. G., 
dated in November 2000, Dr. G. stated that the appellant had 
a type III acromion in both shoulders, and that the shape of 
the acromion was a congenital variant.  Moreover, in the May 
1997 deposition of Dr. G., Dr. G. indicated that the shape of 
the appellant's shoulder blades (type III acromion) had a 
shape that tended to predispose him to irritating his rotator 
cuff, and that they were shaped that way since birth.  (T. at 
pgs. 8 & 9).  Given this evidence, the Board finds that the 
appellant's type III acromion of both shoulders is a 
congenital defect.  The evidence is clear on this point and 
is uncontradicted by the record.  In the private medical 
statement from Dr. J.R.L., dated in July 2001, Dr. L. stated 
that the type III acromion was present for a lifetime and was 
felt to possibly result in rotator cuff tears.  Moreover, as 
stated above, according to Dr. G., the appellant's type III 
acromion was a congenital problem existing since birth. 
Consequently, a grant of service connection may not be made 
for the appellant's type III acromion of both shoulders.  
This is so because congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 303(c); Winn v. Brown, 8 Vet. App. 
510 (1996) (upholding the language as not contradictory to 
that of 38 U.S.C.A. § 1111); and see VAOPGCPREC 82-90 (noting 
that developmental "defects" are structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature).  In light of the above, the Board finds that 
while the appellant's type III acromion makes him more 
susceptible to shoulder problems, such as rotator cuff tears, 
the type III acromion itself is not susceptible to worsening 
or improvement.  Accordingly, given that the appellant's type 
III acromion is a congenital defect, rather than a disease or 
injury, the law requires that a claim for service- connected 
compensation be denied.  38 C.F.R. § 3.303(c).

Turning to the question of whether service connection is 
warranted for any shoulder disability other than type III 
acromion, after reviewing the evidence of record, the Board 
finds that the appellant does not have a shoulder disability 
that is the result of injury or disease incurred in, or 
aggravated by, his military service.  In this regard, the 
Board notes that the appellant's service medical records are 
negative for any complaints or findings of a shoulder 
disability.  In addition, the first evidence of any shoulder 
disability is in February 1996, over 21 years after the 
appellant's separation from the military.  In this regard, in 
February 1996, the appellant was treated after complaining of 
left shoulder pain for the previous two to three years.  The 
appellant stated that he had injured his left shoulder twice 
in 1993, and had recently re-injured it in March 1995.  
Following the physical examination, the appellant was 
diagnosed with rotator cuff tendonitis, with questionable 
labral tear of the left shoulder.  In addition, the Board 
notes that in March and July 1996, the appellant underwent 
surgeries for a superior labral biceps anchor tear of the 
left shoulder.  The Board further notes that in January 1997, 
the appellant underwent surgery for impingement syndrome of 
the right shoulder.  Moreover, in a private medical statement 
from Dr. S., dated in June 1998, Dr. S. noted that the 
appellant had osteoarthritis of his shoulders.  Additionally, 
in a November 1998 VA examination, the appellant was 
diagnosed with bilateral rotator cuff tears, with chronic 
pain and limitation of motion of the shoulders.  Furthermore, 
the Board observes that in August 2000, the appellant 
underwent surgery for a superior labrum tear following a 
motor vehicle accident, and in February 2001, he underwent 
surgery for impingement of the right shoulder, secondary to 
retained subacromial spur.  

As stated earlier, in order to grant service connection, 
there must be medical evidence of both a current disability 
and of a relationship between that disability and service.  
In the instant case, the Board recognizes that the evidence 
of record shows that the appellant currently has shoulder 
disability, to include bilateral rotator cuff tears, 
osteoarthritis of the shoulders, and impingement syndrome of 
the right shoulder.  However, the Board notes that the 
competent medical evidence of record does not show that the 
appellant's shoulder disability, to include bilateral rotator 
cuff tears, osteoarthritis of the shoulders, and impingement 
syndrome of the right shoulder, is attributable to his period 
of active military service.  As noted above, it was many 
years after service when a shoulder disability was first 
found.  The absence of complaints or findings for so many 
years after service outweigh the appellant's unsubstantiated 
allegations of a relationship to military service.  
Additionally, because a shoulder disability, specifically 
osteoarthritis of the shoulder, was first manifested, even by 
the appellant's own account, so many years after service, the 
presumptions of 38 C.F.R. §§ 3.307, 3.309 do not provide a 
basis for an award of service connection.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection. 

III.  Veterans Claims Assistance Act of 2000

The Board notes that regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2003)), are 
applicable to the appellant's claims.  VAOPGCPREC 7-2003.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under the new regulations have been fulfilled.

The record reflects that the appellant was provided in April 
2002 with notice of the March 2002 rating decision that 
denied service connection for a shoulder disability.  In 
response to his notice of disagreement with the rating 
decision, the appellant was provided with a statement of the 
case (SOC) in November 2002 that notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
appellant thereafter perfected his appeal of the issue in 
November 2002.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in April 
2001 and March 2002 letters from the RO to the appellant.  
The Board further observes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Moreover, the 
Board also finds that the discussions in the rating decision, 
the statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West 2003).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c) (2002).  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  

In regard to the VA's duty to assist, the Board notes that in 
November 1998, the appellant was provided a VA examination.  
The Board recognizes that a specific medical nexus opinion 
relative to military service was not obtained regarding the 
appellant's shoulder disability.  Nevertheless, none was 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
the appellant has a shoulder disability, which includes 
osteoarthritis of the shoulder, but it was not manifested 
during the one-year presumptive period.  Additionally, the 
evidence does not suggest that arthritis was so manifested, 
or that there was any event coincident with service to which 
any shoulder disability may be attributed.  It is only by way 
of unsupported allegation that the appellant relates a 
shoulder disability to military service.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in §  3.159(b)(1) to respond to a § 5103 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this regard, the Board 
recognizes that the April 2001 letter requested a response 
within 60 days.  Nevertheless, this letter also informed the 
appellant that he had one year in which to submit evidence 
relative to this claim.  38 U.S.C.A. § 5103(b).  The Board 
notes that more than one year has passed since the letter was 
sent, and as such, the appellant's case was not finally 
decided before the one-year period expired.  Moreover, in the 
instant case, as noted above, the appellant has been advised 
of the evidence needed to substantiate his claim.  Therefore, 
in light of the above, the Board finds that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
implementing regulations.




ORDER

Entitlement to service connection for a shoulder disability 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



